Citation Nr: 0202149	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  97-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946, and from February 1951 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has 
been obtained by the RO.

2.  Hypertension was not manifested during service or within 
one year after separation from service, is not causally or 
etiologically related to a service-connected disability, and 
is not otherwise shown to be related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred, and was not 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he is 
entitled to service connection for hypertension.  The veteran 
maintains that he suffered a heart attack in 1952 while in 
service, and suffered from panic attacks in service causing 
his blood pressure to elevate.  He maintains that he 
continued to have problems with high blood pressure following 
service.  

This matter was previously before the Board, and remanded in 
May 1999 for additional development, including a VA 
examination and opinion.  The Board has reviewed the case and 
finds that the requested development has been completed.  The 
Board acknowledges the veteran's representative's argument, 
set forth in a January 2002 statement, that the May 2000 VA 
examination was conducted by a nurse practitioner, as opposed 
to a board certified specialist.  The representative argues 
that while the BVA's May 1999 remand did not request that a 
board certified specialist conduct the examination, the fact 
that this issue deals with mental health and cardiovascular 
disease requires an opinion by a specialist in the field.  
The representative also argues that the May 2000 VA 
examiner's opinion contains no rationale for its basis.  As 
such, the representative requests a new examination by a 
specialist.  The Board has considered the foregoing argument, 
but finds that the May 2000 VA examination is adequate for 
rating purposes.  The VA examiner reviewed the veteran's 
medical history, and set forth a summary of that history.  
The examiner also performed a physical examination and 
provided diagnoses and an opinion based on the foregoing.  
The Board does not agree with the veteran's representative 
that this case presents such a complex medical issue that 
warrants further delay in this appeal by obtaining an 
additional examination by a specialist.  As such, the Board 
will proceed with appellate review.  
 
Initially, the Board notes that while the appeal was pending, 
legislation was passed that eliminates the need for a 
claimant to submit a well-grounded claim and enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  In that regard, it appears that the veteran's service 
medical records are unobtainable, and according to an April 
1993 response from the National Personnel Records Center 
(NPRC), are presumed to have been destroyed in the 1973 fire 
which took place at the NPRC in St. Louis, Missouri.  While 
the veteran's service medical records are not of record, the 
RO appears to have undertaken all possible development to 
obtain records generated during the veteran's active service. 
The evidence of record includes reports of hospital admission 
cards for the veteran contained in reports from the United 
States Surgeon General's office, dated in 1945, 1951, 1952, 
and 1953.  The Board further notes that all known medical 
records have been obtained and are associated with the claims 
file.  The RO sent the veteran a letter in July 1999 
specifically requesting names and addresses of any health 
care providers who treated him for hypertension.  In 
addition, the RO afforded the veteran a comprehensive VA 
examination in May 2000 and provided the veteran a letter in 
March 2001, notifying him of the VCAA and what the evidence 
must show to establish entitlement to service connection for 
hypertension.  The veteran did not provide any additional 
medical evidence following the March 2001 letter.  The 
veteran canceled his request for a hearing in November 1998.  
Accordingly, under these circumstances the Board concludes 
that no further development is required to comply with the 
statutory duty to assist.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Also, certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  The 
United States Court of Appeals for Veterans Claims held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

The Surgeon General's Office reports reveal a February 1952 
diagnosis of "Psychoneurotic Disorder, Conversion 
reaction," and a June 1952 diagnosis of "Psychoneurotic 
Disorders, Gastric neuroses."  Other diagnoses not relevant 
to the instant claim were also noted during the veteran's 
service.  

A July 1990 medical report from Abraham Lincoln Memorial 
Hospital diagnosed the veteran as having accelerated 
hypertension, possible anxiety.  Medical reports from Jerry 
Jamison, M.D., dated between November 1991 and November 1992, 
indicate that the veteran received treatment for 
hypertension.  An April 1992 record contains an impression of 
anxiety and hypertension.  In a November 1992 report, the 
veteran stated that he had a heart attack at age 25, and was 
interested in preventive medicine.  

The veteran received two VA psychiatric examinations in 
October 1993 and January 1997.  The October 1993 report 
reveals that the veteran continued to suffer from 
hypertension.  In the January 1997 report, the veteran gave a 
history of having suffered from three separate heart attacks, 
one in 1952 and the last one in 1984.  The veteran also 
stated that he suffered from high blood pressure soon after 
service.  VA medical reports dated from May 1996 to July 2000 
reveal that the veteran received follow-up care for his 
hypertension.  A November 1997 VA outpatient record reflects 
that the veteran had undergone a VA examination in February 
1997 for mental disorders, and was found to have a phobia 
when seeing the physician.  The outpatient record noted a 
history of hypertension, but indicated it may be due to this 
phobia.

A VA medical examination in May 2000 indicated that the 
veteran was suffering from hypertension and anxiety 
associated with medical visits.  The veteran stated that 
every time he went to a doctor his blood pressure was up, but 
when he would take his blood pressure at home, it was an 
average of 160/70.  It was the examiner's impression that it 
was unlikely that the veteran's anxiety had caused 
hypertension or hypertensive heart disease.  The examiner 
also opined that it was "unlikely that the [veteran's] 
hypertension is chronically aggravated by his psychiatric 
service condition."           
  
Upon review of the veteran's claim, the post-service medical 
records indicate that the veteran is currently suffering from 
hypertension.  However, there is no evidence that the 
veteran's current hypertension was incurred in or aggravated 
by active service.  Although the veteran noted a history of 
heart attacks dating as far back as when he was in service at 
the age of 25 and having high blood pressure thereafter, the 
Surgeon General's Office reports did not reveal a 
manifestation of hypertension in service, or a heart attack 
in service.  While the veteran's service medical records are 
unavailable, the post-service medical records do not show 
manifestations of hypertension until July 1990, long after 
separation from service.  Moreover, none of the post-service 
medical records relate any current hypertension or heart 
disease to service.  Therefore, there is no medical evidence 
of record supporting a finding that the veteran's 
hypertension was incurred in or aggravated by active service, 
or manifested within one year of separation from service.   

As noted above, even if the veteran's current hypertension 
was not incurred in or aggravated by service, or manifested 
within one year of separation from service, the veteran can 
still be entitled to service connection if the hypertension 
is proximately due to or the result of a service-connected 
disease or injury.  While the Board acknowledges that the 
veteran is suffering from a service-connected anxiety 
disorder, the May 2000 VA medical examination specifically 
found that it was unlikely that anxiety had caused the 
veteran's hypertension and that it was also unlikely that the 
hypertension is chronically aggravated by his psychiatric 
service condition.  Moreover, none of the post-service 
medical records demonstrate that the veteran's hypertension 
was either caused or aggravated by his psychiatric disorder 
or any other service-connected disease or injury.  While a 
November 1997 VA outpatient treatment record contains a 
suggestion that the veteran's hypertension may be due to a 
phobia related to seeing a physician, the May 2000 VA 
examiner's opinion clearly indicates that a causal 
relationship between the veteran's anxiety and hypertension 
is not likely, and that it was not likely that the service-
connected psychiatric disorder was aggravating his 
hypertension.  In reaching this opinion, the VA examiner 
reviewed the veteran's claims file and medical records. 
 
In short, the evidence does not reflect that the veteran's 
current hypertension was incurred in or aggravated during 
active service.  Nor is there any evidence that the veteran 
developed hypertension to a compensable degree within the 
first post-service year.  Moreover, there is no probative 
medical evidence that the veteran's hypertension is 
proximately due to or the result of a service-connected 
disease or injury.  The preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, and his appeal is denied.  As the evidence is 
not in approximate balance, the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Service connection for hypertension is denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

